Title: From Alexander Hamilton to Rufus King, 21 February 1795
From: Hamilton, Alexander
To: King, Rufus


My Dear King
Kingston [New Jersey] Feby. 21. 1795
The unnecessary capricious & abominable assassination of the National honor by the rejection of the propositions respecting the unsubscribed debt in the House of Representatives haunts me every step I take, and afflicts me more than I can express. To see the character of the Government and the country so sported with, exposed to so indelible a blot puts my heart to the Torture. Am I then more of an American than those who drew their first breath on American Ground? Or What is it that thus torments me at a circumstance so calmly viewed by almost every body else? Am I a fool—a Romantic quixot—Or is there a constitutional defect in the American Mind? Were it not for yourself and a few others, I could adopt the reveries of De Paux as substantial truths, and would say with him that there is something in our climate which belittles every Animal human or brute.
I conjure you, my friend, Make a vigorous stand for the honor of your Country. Rouse all the energies of your mind, and measure swords in the Senate with the great Slayer of public faith—the hacknied Veteran in the violation of public engagements. Prevent him if possible from triumphing a second time over the prostrate credit 
   
   Witness the 40 for 1 scheme a most unskilful measure, to say the best of it.

 and injured interests of his Country. Unmask his false and horrid hypothesis. Display the immense difference between an able statesman and the Man of subtilties. Root out the distempered and noisome weed which is attempted to be planted in our political garden—to choak and wither in its infancy the fair plant of public credit.
I disclose to you without reserve the state of my mind. It is discontented and gloomy in the extreme. I consider the cause of good government as having been put to an issue & the verdict against it.
Introduce I pray you into the Senate, when the bill comes up the clause which has been rejected freed from embarrassment by the bills of Credit bearing interest on the nominal value. Press its adoption in this the most unexceptionable shape & let the yeas & nays witness the result.
Among other reasons for this is my wish that the true friends of public credit may be distinguished from its enemies. The question is too great a one not to undergo a thorough examination before the Community. It would pain me not to be able to distinguish. Adieu.
God bless you

A Hamilton

P.S. Do me the favour to revise carefully the course of the bill respecting the unsubscribed Debt & let me know the particulars. I wish to be able to judge more particularly of the under plot I suspect.
Rufus King Esq

